12/14/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0623


                                       DA 21-0623


STATE OF MONTANA,                                                     DEC 1 4 202i
                                                                   Bowen Greerwoo0
                                                                 Clerk of Suprerne Court
                                                                    State of IVIontana
            Plaintiff and Appellee,

      v.                                                           ORDER

BRANDON JEROME LAMBR1GHT,

            Defendant and Appellant.


       Appellate Defender Chad Wright has asked this Court to permit an out-of-time appeal
for Appellant Brandon Jerome Lambright from the Order entered August 4, 2021, by the
Nineteenth Judicial District Court, Lincoln County, in Cause No. DC-19-147.                The
Attorney General's Office does not object to this petition.
       Wright asserts that trial counsel attempted to timely refer Lambright's case to the
Appellate Defender Division but a technical issue with the new case management system for
the Office of Public Defender, which have since been resolved, caused ADD not to discover
the referral in a timely manner.
       Since this appeal is untimely under M. R. App. P. 4(5), Lambright moves this Court
for leave to pursue an out-of-time appeal.         We grant out-of-time appeals under
M. R. App. P. 4(6) when an appellant establishes the existence of "extraordinary
circumstances amounting to a gross miscarriage of justice." Wright argues that such would
occur here if Lambright were denied the right to appeal based on technical difficulties with
OPD's case management software. We agree.
       Therefore,
       IT IS ORDERED that the petition for an out-of-time appeal is GRANTED.
      IT IS FURTHER ORDERED that Appellant shall have thirty days from the date of
this Order within which to prepare, file, and serve a Notice of Appeal and a Request for
Transcripts in compliance with the Montana Rules of Appellate Procedure.
      The Clerk is directed to provide copies of this Order to all counsel of record.
      DATED this I ‘i day of December, 2021.



                                                               Chief Justice




                                                                            €.0
                                                                 Justices




                                            2